Citation Nr: 1028459	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee sprain, 
status post subluxation, right patella, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for posttraumatic mixed 
headaches, migraine and muscle tension, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1986 to February 
1995.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefits sought on appeal.  
The RO in Atlanta, Georgia, is currently handling the matter.

The issue of entitlement to an increased rating for posttraumatic 
mixed headaches, migraine and muscle tension, currently evaluated 
as 10 percent disabling, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by pain, 
increased pain on use, edema, tenderness, and stiffness, but is 
not manifested by arthritis or limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's right knee disability is not met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected right knee disability.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.

I. VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Previously, VA was also 
required to advise the Veteran to submit evidence of the effect 
that such worsening or increase had on the claimant's employment 
and daily life, and to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in 
part, striking the claimant tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).

Previously, failure to provide pre-adjudicative notice of any of 
element necessary to substantiate the claim was presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  This requirement has recently been modified to reflect 
that the burden is on the claimant to show that prejudice 
resulted from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the duty to notify was satisfied by way of letters 
sent to the Veteran in November 2004, March 2006, and June 2008.  
The November 2004 letter was sent prior to the initial RO 
decision in this matter.  The 2004 letter informed the Veteran of 
the evidence required to substantiate the claim for an increased 
evaluation.  VA informed the Veteran that it would request 
records and other evidence, but that it was the Veteran's 
responsibility to ensure that the VA received the records.  The 
Veteran was told that he should inform the VA of any additional 
records or evidence necessary for his claim for an increased 
evaluation.  The 2006 and 2008 letters included the same notice 
and added information complying with Dingess.

Even though the Veteran was not provided with notice under 
Dingess (specifically, how effective dates are assigned) until 
after the initial adjudication of the increased ratings claim, 
the claim was subsequently readjudicated.  No prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to an error in notice has been overcome in 
this case, because communications submitted by the claimant over 
the course of this appeal demonstrate that the claimant has 
actual knowledge of the evidence required to substantiate the 
increased evaluation claim at issue.  Based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail on his claim.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA clinical records have been 
obtained.  The Veteran was afforded VA examinations in December 
2004.  Additionally, the Veteran failed to report for a VA 
compensation examination that was scheduled in April 2009.  The 
Veteran was notified of this VA compensation examination in 
February 2009 at his new mailing address.  The Veteran's 
representative indicated in a June 2009 statement that the 
Veteran was not informed of this examination at his new address.  
However, according to the VA records, VA had the Veteran's new 
mailing address at the time of the February 2009 letter that 
notified the Veteran of this examination, and the new mailing 
address is the address written on the VA examination notice 
associated with the record.  There is no indication in the record 
that the notice of VA examination was not mailed to the address 
written on the notice.  Moreover, the Veteran was notified, in 
the May 2009 supplemental statement of the case, that he had 
failed to appear for VA examination scheduled in April 2009.  The 
Veteran did not respond to this notice, which was sent to him at 
the current address of record.  Therefore, the Board finds that a 
new examination is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Increased Rating Claim 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.  Disability evaluations are determined by the 
application of a schedule of ratings based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical evidence 
of record compared to the criteria in the VA Schedule for Rating 
Disabilities.  See 38 C.F.R., Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5260, also found at 38 C.F.R. § 4.71a, 
a 10 percent rating is assigned when flexion is limited to 45 
degrees; a 20 percent rating is assigned when flexion is limited 
to 30 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent 
rating is assigned when extension is limited to 10 degrees; a 20 
percent rating is assigned when extension is limited to 15 
degrees.  Separate ratings under DC 5260 for limitation of 
flexion of the leg and DC 5261 for limitation of extension of the 
leg may be assigned for a disability of the same joint.  
VAOPGCPREC 09-04.  Full range of motion of the knee is from 0 
degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 
4.71a, Plate II.  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness.  Adequate consideration of functional 
impairment, including impairment from painful motion, weakness, 
fatigability, and incoordination, is required.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
medical nature of the particular disability to be rated under a 
given diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that does 
not involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of Sections 4.40, 
4.45, and 4.59.  See VAOPGCPREC 09-98.  Consideration of pain is 
therefore not applicable to provide a basis for increasing a 
rating under DC 5257, since DC 5257 is not predicated on loss of 
range of motion, while consideration of pain is required when 
assigning an evaluation under DCs 5260 or 5261.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The Veteran was granted service connection for a right knee 
disability in 2001, effective the day of his service connection 
claim.  A 10 percent evaluation was assigned under 38 C.F.R. § 
4.71a, DC 5260, the criteria used to evaluate limitation of 
flexion of the knee. 

VA clinical records dated in December 2004 disclose that the 
Veteran was using a brace on the right knee.  The Veteran 
reported that pain in his knee affected his sleep, appetite, and 
activity.  Upon a physical examination, the VA physician 
determined that the Veteran's right knee did not have erythema, 
echymosis, effusion, or crepitus.  The knee was tender to 
palpation, and slight edema was noted.  The Veteran was diagnosed 
with tendonitis and prescribed pain medication.  

On VA examination conducted on December 14, 2004, the Veteran 
wore a brace on his right knee.  The Veteran reported pain, 
difficulty bending the knee, difficulty riding in a car for long 
periods of time, difficulty running, and difficulty climbing 
stairs.  The Veteran indicated that he has flare-ups with the 
change of weather.  Based on a physical examination of the 
Veteran, the VA examiner determined that the Veteran had 
limitation of flexion on both knees "about 10%" with the right 
knee greater than the left knee.  The VA examiner diagnosed the 
Veteran with "chronic knee pain.  Probable degenerative joint 
disease." 

On VA examination conducted on December 15, 2004, the Veteran 
wore a brace on his right knee.  The Veteran reported pain and 
stiffness.  The Veteran did not currently take any medications 
for the knee.  The Veteran reported that cold weather, long 
periods of standing, and long periods of walking make his knee 
worse.  The Veteran stated that his knee affects some aspects of 
his occupation and daily activities.  The Veteran had full range 
of motion with no limitations.  His X-ray report was normal.  

This evidence does not warrant an evaluation in excess of 10 
percent, as the Veteran's range of motion, even considering pain, 
was not so limited as to warrant an evaluation in excess of 10 
percent, either for extension or for flexion.  DCs 5260, 5261.  

Additionally, the Veteran does not have a diagnosis of 
degenerative joint disease of the knee, and therefore a separate, 
compensable evaluation may not be assigned under DC 5257 for the 
Veteran's knee instability.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97 (compensating claimant for separate functional impairments 
under DCs 5257 and 5003 does not constitute pyramiding).  

The level of disability must be evaluated during the period 
beginning one year before the claim was filed.  The Board has 
considered whether the Veteran's right knee symptoms increased in 
severity in the year prior to his November 2004 application for 
an increased rating, or at any time thereafter during the 
pendency of the appeal.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  However, the evidence during the relevant period 
demonstrates that no criterion for an evaluation in excess of the 
10 percent for a right knee disability evaluated under DCs 5260 
and 5261 was met at any time during the period beginning one year 
prior to the November 2004 claim for an increase.

Following the 2004 VA examination, the Veteran submitted a 
statement in May 2005 indicating that no instrument was used to 
measure the range of motion of his right knee, and indicating 
that the examiner filed to discuss pain on motion of the knee.  
The Veteran requested that records be obtained from St. Frances 
Cabrini Hospital.  Those records were requested, but the facility 
stated that there was no record of treatment of the Veteran.  The 
Veteran was so notified in April 2008.  The Veteran did not 
respond to that notification.

The Veteran was scheduled for VA examination in December 2008.  
The Veteran notified VA of a new address, and requested that he 
be scheduled for examination at the closest VA Medical Center.  A 
VA examination request dated in February 2009 reflects that a 
rescheduled examination was requested in February 2009, and the 
Veteran was so notified, at the new address of record; a courtesy 
copy of the VA examination was provided to the Veteran's 
representative.  The Veteran did not appear for the scheduled VA 
examination in April 2009.  

The Veteran was notified, in a May 2009 SSOC, that he had failed 
to report for VA examination in April 2009.  The Veteran did not 
respond.  When the Veteran's local representative submitted 
argument on his behalf, the representative did not indicate that 
the Veteran had not received notices at his new address of the 
rescheduled VA examination, or that the location of the VA 
examination was not suitable.  

In the July 2010 Informal Hearing Presentation, the Veteran's 
representative does not contend that the Veteran did not receive 
notice of the scheduled VA examination or that the VA examination 
notice was sent to the wrong address.  Rather, the Veteran's 
representative contends that the April 2009 VA examination was 
not scheduled for a location in Georgia, the state of the 
Veteran's residence.  The Board notes that the rescheduled 
examination was to be conducted in Alabama.  The Board further 
notes that the Veteran's new address, in Columbus, Georgia, is 
just a few miles from the Georgia-Alabama state line.  As the 
Veteran has not contacted VA regarding the location of the 
examination scheduled in April 2009, the location of that 
examination does not provide good cause for the Veteran's failure 
to report.  

When a Veteran fails to report for VA examination scheduled in 
connection with a claim for an increased rating, the provisions 
of 38 C.F.R. § 3.655 require that the claim be denied unless good 
cause is established as to why the claimant failed to appear.  In 
the case at hand, since the Veteran failed to report for the 
April 2009 examination and has not established good cause, the 
claim for an evaluation in excess of 10 percent must be denied.  
38 C.F.R. § 3.655.  The Board has considered the evidence of 
record, but there is no objective medical evidence that an 
evaluation in excess of 10 percent may be granted for right knee 
disability based on the evidence of record.  

At the December 15, 2004, VA compensation examination, the 
Veteran indicated that his right knee disability only slightly 
impairs his occupation and daily activities.  The Veteran 
indicated that he was currently employed.  Therefore, the Board 
is not required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis during this 
period.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for a right knee disability.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to warrant 
a more favorable evaluation.  In addition, the provisions of 
38 C.F.R. § 3.655 require that the claim be denied, since the 
Veteran failed to appear for examination without good cause.  The 
claim is denied.


ORDER

An evaluation in excess of 10 percent for the Veteran's right 
knee sprain, status post subluxation, right patella, is denied.
REMAND

In the interim since the April 2005 rating decision which denied 
an increased evaluation for post-traumatic headaches, the 
provisions for evaluating post-traumatic injuries, at 38 C.F.R. 
§ 4.124a, DC 8045, have been significantly revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The 
amendment shall apply to all applications for benefits received 
by VA on and after October 23, 2008.  The old criteria will apply 
to applications received by VA before that date.  However, a 
Veteran whose residuals of traumatic brain injury (TBI) were 
rated by VA under a prior provision of 38 C.F.R. § 4.124a, DC 
8045, will be permitted to request review under the new criteria, 
irrespective of whether his or her disability has worsened since 
the last review or whether VA receives any additional evidence.  
Therefore, the Board finds that the Veteran should be contacted 
for the purpose of determining whether he desires review of his 
case under the new version of Diagnostic Code 8045.

The board notes that the effective date of any increase in 
disability compensation based solely on the new criteria would be 
no earlier than the effective date of the new criteria.  The 
effective date of any award, or any increase in disability 
compensation, based solely on these new rating criteria will not 
be earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations governing 
effective dates, such as 38 C.F.R. § 3.400.  The rate of 
disability compensation will not be reduced based solely on these 
new rating criteria.  

To assist the Veteran in determining whether he would like his 
case reviewed under the new version of Diagnostic Code 8045, new 
Diagnostic Code 8045 provides:

8045	Residuals of traumatic brain injury (TBI): 

      There are three main areas of dysfunction that may result 
from TBI and have profound effects on functioning: cognitive 
(which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

      Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."
      
      Subjective symptoms may be the only residual of TBI or may 
be associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.

      Evaluate emotional/behavioral dysfunction under §4.130 
(Schedule of ratings-mental disorders) when there is a diagnosis 
of a mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

      Evaluate physical (including neurological) dysfunction 
based on the following list, under an appropriate diagnostic 
code: Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

      The preceding list of types of physical dysfunction does 
not encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under §4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.
      
      Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.
      
Evaluation of Cognitive Impairment and Subjective Symptoms 

      The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 3, 
and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of severity.  
The Consciousness facet, for example, does not provide for an 
impairment level other than "total," since any level of 
impaired consciousness would be totally disabling.  Assign a 100-
percent evaluation if "total" is the level of evaluation for 
one or more facets. If no facet is evaluated as "total," assign 
the overall percentage evaluation based on the level of the 
highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 
percent; and 3 = 70 percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation for any facet.
      
            Note (1): There may be an overlap of manifestations 
of conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified" with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do not 
assign more than one evaluation based on the same manifestations.  
If the manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

            Note (2): Symptoms listed as examples at certain 
evaluation levels in the table are only examples and are not 
symptoms that must be present in order to assign a particular 
evaluation.

            Note (3): "Instrumental activities of daily living" 
refers to activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework and 
other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes bathing or 
showering, dressing, eating, getting in or out of bed or a chair, 
and using the toilet.

            Note (4): The terms "mild," "moderate," and 
"severe" TBI, which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of injury 
rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045

            Note (5): A Veteran whose residuals of TBI are rated 
under a version of § 4.124a, diagnostic code 8045, in effect 
before October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has worsened 
since the last review.  VA will review that Veteran's disability 
rating to determine whether the Veteran may be entitled to a 
higher disability rating under diagnostic code 8045.  A request 
for review pursuant to this note will be treated as a claim for 
an increased rating for purposes of determining the effective 
date of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.

Additionally, in his May 2005 Notice of Disagreement (NOD) and 
his June 2006 Substantive Appeal (on VA Form 9), the Veteran 
indicated that his disability is worse than was demonstrated on 
his last VA examination in December 2004.  Moreover, in the event 
the Veteran requests review of his case under the new version of 
DC 8045, the rating criteria have changed as indicated above.  
Accordingly, a new VA examination will be ordered as indicated 
below.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided VCAA 
notice.  The notice should address the 
criteria contained in both the old and the 
new Diagnostic Code 8045.  The notice should 
also ask the Veteran whether he desires 
review of his case under the new version of 
Diagnostic Code 8045.

2.  The Veteran should be scheduled for an 
appropriate VA examination, by a physician 
with training in matters involving TBI, for 
an opinion as to the current nature and 
severity of his service-connected 
posttraumatic mixed headaches, migraine and 
muscle tension, since November 2003.  The 
examiner should, to the extent possible, 
elicit a complete history from the Veteran, 
and specifically identify all neurological 
manifestations directly attributable to the 
head injury, specifically identify whether 
the Veteran suffers from multi-infarct 
dementia due to his head injury, identify any 
purely neurological symptoms attributable to 
the service-connected disability, and provide 
an opinion regarding the impact of residuals 
of the head injury on the Veteran's ability 
to work.  If the Veteran is mentally 
incapable of providing a complete history, 
this is to be noted in the report by the 
examiner.

In the event that the Veteran also elects to 
have his case reviewed under new Diagnostic 
Code 8045, the examiner should also provide 
specific opinions addressing, since October 
23, 2008, the degree to which the service-
connected disability is manifested by facets 
of cognitive impairment, including to memory, 
attention, concentration, executive 
functions; judgment; social interaction; 
orientation; motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; and, 
consciousness.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

3.  Thereafter, readjudicate the Veteran's 
pending claim under all applicable rating 
criteria in light of any additional evidence 
added to the record.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


